Citation Nr: 1022108	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for obesity, to include 
as secondary to the service-connected residuals of a 
fractured nose.

2.  Entitlement to service connection for snoring, to include 
as secondary to the service-connected residuals of a 
fractured nose.

3.  Entitlement to service connection for breathing problems, 
to include as secondary to the service-connected residuals of 
a fractured nose.

4.  Entitlement to a rating in excess of 50 percent for the 
service-connected residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2005 from the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

In an October 2007 rating decision, the RO confirmed and 
continued a 50 percent rating for the service-connected 
residuals of fractured nose.  Notice of this decision was 
sent in November 2007.  The Veteran filed a notice of 
disagreement (NOD) with this decision in November 2007.  To 
date, no statement of the case (SOC) addressing this matter 
has been issued by the RO.  Because the Veteran has filed an 
NOD with regard to the issue of entitlement to a rating in 
excess of 50 percent disabling for residuals of a fractured 
nose, the issuance of an SOC is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The issues of entitlement to service connection for breathing 
problems and snoring and for an increased rating for 
residuals of a fractured nose are REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The Veteran does not have a disability manifested by chronic 
obesity that is proximately due to or the result of a 
service-connected disability, or that is otherwise related to 
any incident of active military service.

CONCLUSION OF LAW

A disability manifested by obesity was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
was a disability manifested by obesity caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§  3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that VA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the Veteran's claim on appeal 
was received in May 2004.  A duty to assist letter was sent 
in April 2005, prior to the June 2005 denial of this claim on 
the merits.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, and of his 
and VA's respective duties.  The duty to assist letter 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there was 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Additional notice was sent in March 2006.  The notice the 
Veteran received adequately informed him of the evidence 
necessary to establish entitlement to service connection.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment and personnel records were previously obtained and 
associated with the claims folder.  Furthermore, VA, Social 
Security and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A May 2005 VA 
examination to address breathing problems did not contain an 
opinion regarding his obesity, other than his weight was 
noted.  Further VA examination is not necessary to address 
the obesity claim where the preponderance of the evidence 
reflects there to be no current disability for which service 
connection may be granted.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including endocrinopathies, when such diseases are manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. 

The term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran claims he is entitled to service connection for 
obesity as secondary to his nasal fracture residuals.  
Specifically, he alleges that he is unable to exercise due to 
the breathing restrictions resulting from this disability, 
and as a result is obese.  

The evidence of record demonstrates that the Veteran is 
obese, and appears to have been so since his pre-service 
examination, although he has gained additional weight since 
service.  Service treatment records reflect that the Veteran 
weighed 202 pounds at the time of his July 1967 entrance 
examination.  The rest of the examination and report of 
medical history, however, was negative for any evidence of 
any underlying systemic disorder that would affect his 
weight.  The Veteran denied a history of recent loss or gain 
in weight.  The service treatment records and the August 1969 
separation examination/report of medical history are 
similarly negative for any evidence of an underlying systemic 
disorder that would affect his weight.  His weight was 195 
pounds at the time of his separation examination and he again 
denied any recent weight loss or gain.  

Post-service records show that the Veteran was described as 
"stocky and somewhat overweight" in a May 1974 VA 
examination that showed his weight to be 202 pounds, similar 
to the weights shown in service.  

Subsequently clinical records dated from the 1990's through 
2003 received from the Social Security demonstrate that the 
Veteran was repeatedly described as overweight or obese.  
These records also demonstrate that in December 2001 the 
Veteran was attempting  to control his weight through diet.  
More recent records dated from April 2004 and November 2006 
show that the Veteran weighed over 300 pounds.  On VA 
examination in May 2005 he was noted to be obese at over 300 
pounds.  No opinion was given as to the reason for the 
obesity.

None of the records or examination reports contain any 
medical evidence or opinion suggesting that the Veteran's 
obesity is the result of any underlying disability.  The only 
suggestion that the obesity is a disability subject to 
service-connection comes from the Veteran himself, who argues 
that it should be service-connected because his service-
connected disability of nasal fracture restricts his ability 
to exercise, due to breathing difficulty.  

However, weight gain or obesity is generally considered to be 
a clinical finding that is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").There must be competent medical evidence of a current 
disability to support service connection, and particularities 
of body type, such as being overweight or underweight, do not 
of themselves constitute disease or disability. 

Obesity is defined as an increase in body weight beyond the 
limitation of skeletal and physical requirements, as the 
result of an excessive accumulation of fat in the body.  
Exogenous obesity is defined as obesity due to overeating.  
See Dorland's Illustrated Medical Dictionary, 30th ed.  Upon 
consideration of these definitions, the Board notes that 
obesity is not, in and of itself, shown to be a disability 
subject to service connection.  As noted above, "disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  See 38 C.F.R. § 
4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In the instant case, the Veteran has not alleged, nor does 
the record show, that his obesity is a manifestation of a 
separately diagnosed disability.  Therefore, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, to the extent the Veteran seeks service 
connection for weight gain or obesity as a distinct 
disability, the claim must be denied as a matter of law 
because of the absence of a basis in VA law for such a claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus there is 
no basis for considering this matter on a direct, presumptive 
or secondary basis, as obesity is not shown to be a 
disability in this case.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a 
reasonable doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the Veteran's 
claim for obesity, that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for obesity is denied.


REMAND

In an October 2007 rating decision, the RO continued a 50 
percent rating for residuals of a fractured nose.  Notice of 
this decision was sent in November 2007.  The Veteran 
submitted a written notice of disagreement in November 2007.  
He also requested that the claim be moved directly to the 
Board.  This serves as an NOD with the 50 percent schedular 
rating assigned for the residuals of nasal fracture.  38 
C.F.R. § 20.201, 20.300 (2009).

The RO has not yet provided an SOC addressing this issue, and 
as such the issuance of an SOC is required.  Manlincon, 12 
Vet. App. at 240-41.  A supplemental statement of the case is 
not sufficient to properly address this matter.  See 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 
in January 2002 to provide that an SSOC will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in an SOC).

With regard to the remaining issues of entitlement to service 
connection for a disability or disabilities claimed as 
breathing problems and snoring, further development is 
necessary to ascertain whether these claimed problems are 
disabilities subject to service connection, to include as 
secondary to the residuals of a fractured nose.  Of note, the 
May 2005 VA examination gave an opinion that the Veteran's 
breathing conditions, snoring and chronic cough, as well as 
sleep apnea were more likely than not related to his service-
connected nasal fracture.  However, the examiner failed to 
clarify whether the currently claimed conditions of 
"breathing problems" and "snoring" are separate and 
distinct disabilities, or whether they are symptoms for which 
service connection is not warranted.  See Sanchez-Benitez, 13 
Vet. App. 282.  The Board notes that service-connection for 
sleep apnea is in effect, and should it be determined that 
breathing problems and/or snoring are symptoms of this 
condition (which also affects the respiratory system) rather 
than separate disabilities, then granting service connection 
for them would violate the rules against pyramiding.  
38 C.F.R. § 4.14 (2009).  

However, there is evidence of record to suggest the presence 
of a separate respiratory condition, including the evidence 
of a mild obstructive defect on pulmonary function test done 
in April 2005, as well as in earlier tests done in December 
2001 which indicated the presence of early small airways 
obstructive disease.  The records between 1999 and 2001 are 
noted to show the presence of a chronic cough and breathing 
difficulties due to smoke exposure on the job.  He is also 
noted to have been given differential diagnoses of 
respiratory conditions to include chronic obstructive 
pulmonary disease in September 2000, moderate obstructive 
disease which could be due to upper airway disease and small 
bronchial disease in December 2001, and asthma aggravated by 
environmental conditions in January 2003.

As pertains to the snoring condition, the Board notes that 
snoring was noted on the September 1992 sleep study which 
diagnosed obstructive sleep apnea.  However, further 
clarification is needed to ascertain whether the snoring is a 
separate disability from the sleep apnea, or is just a 
symptom of the sleep apnea.  The evidence of record is 
significant for a long term laryngeal irritation, with 
chronic laryngeal changes, as noted in the records from 
between 1992 and 2004, and a chronic laryngeal irritation was 
diagnosed in the May 2005 VA examination.  What is not clear 
is whether this chronic laryngeal irritation is manifested as 
a snoring condition, and thus could be classified as a 
disability.  

Accordingly, further examination and opinion is needed to 
clarify whether the Veteran's claimed "breathing problems" 
and "snoring" are distinct disabilities, and if so, whether 
they are directly related to service or secondary to the 
Veteran's service-connected residuals of a fractured nose (to 
include whether they are being aggravated by this condition).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue the Veteran and 
his representative an SOC as to the issue 
of entitlement to an increased rating for 
residuals of a fractured nose.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The AOJ 
should allow the appellant and his 
representative the requisite period of 
time for a response.

2.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his claimed conditions of 
breathing problems and snoring, dated 
after October 2007.  The Veteran should 
provide all necessary written releases for 
these records.  If any of the identified 
records cannot be obtained, the AOJ should 
notify the Veteran of such and describe 
the efforts used in requesting these 
records.  

3.  Following the completion of #2, the 
AOJ should schedule the Veteran for 
pulmonary and laryngeal disorders 
examination(s), conducted by the 
appropriate specialist(s), to determine 
the nature and etiology of the Veteran's 
claimed breathing problems and snoring.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge review of pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
chronic disability manifested as breathing 
problems and/or snoring?  In answering 
this question the examiner should clarify 
whether the claimed breathing problem 
and/or snoring problem is a separate and 
distinct disability as opposed to a 
symptom of another disability (such as 
sleep apnea).

(b) If the veteran is shown to have a 
disability manifested as breathing 
problems and/or snoring, is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability 
began in service or is the result of any 
incident of service?  

(c)  If any disability manifested as 
breathing problems and/or snoring did not 
begin in, nor was caused by active 
service, the examiner should provide an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability is 
being caused or aggravated by the 
Veteran's service-connected residuals of a 
nasal fracture.   

Each opinion must be supported by a 
comprehensive rationale based on sound 
medical principles and facts.

4.  Following completion of the above, the 
AOJ should re-adjudicate the Veteran's 
claims for service connection for 
disabilities manifested as breathing 
problems and/or snoring.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


